Exhibit 10.53

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE LAWS OF ANY STATE OF OTHER JURISDICTION.  THIS DEBENTURE
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS THEREOF.

KENNEDY-WILSON, INC.

SUBORDINATED NOTE DUE 2006

$145,573

September 30, 2002

               For value received, Kennedy-Wilson, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to Strategic Associates, L.P. or its
assigns who are registered as the holder hereof on the Security Register
maintained by the Company (hereinafter referred to as the “Holder”), on or
before April 15, 2006, the principal sum of One Hundred Forty-Five Thousand Five
Hundred Seventy-Three Dollars ($145,573) or such part thereof as then remains
unpaid, to pay interest from the date hereof on the whole amount of said
principal sum remaining from time to time unpaid at the rate of six percent (6%)
per annum, such interest to be payable monthly in arrears on the last business
day of each month, until the whole amount of the principal hereof remaining
unpaid shall become due and payable, and to pay interest at the rate of eight
percent (8%) (so far as the same may be legally enforceable) on all overdue
principal and interest.  Principal, premium, if any, and interest shall be
payable in lawful money of the United States of America, by check to the Holder
at the address of the Holder set forth in the Security Register.  Interest shall
be computed on the basis of a 360-day year and a 30-day month.  The rate at
which interest is required to be paid may also change under certain
circumstances as described in the Agreement (defined below).

               This Note is issued pursuant to and is entitled to the benefits
of a certain Exchange Agreement among the Company and the Purchasers named
therein (as the same may be amended from time to time, hereinafter referred to
as the “Agreement”), and each Holder of this Note, by its acceptance hereof,
agrees to be bound by the provisions of the Agreement, including, without
limitation, that (i) the principal of and interest on this Note is subordinated
to Senior Debt, as defined in the Agreement and (ii) in case of certain Events
of Default defined in the Agreement, the principal of this Note may become or
may be declared due and payable in the manner and with the effect provided in
the Agreement.

               As further provided in the Agreement, upon surrender of this Note
for transfer or exchange, a new Note or new Notes of the same tenor dated the
date to which interest has been paid on the surrender Note and in an aggregate
principal amount equal to the unpaid principal amount of the Note so surrendered
will be issued to, and registered in the name of, ‘the transferee or
transferees.  The Company may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes.



--------------------------------------------------------------------------------


               In case any payment herein provided for shall not be paid when
due, the Company promises to pay all cost of collection, including all
reasonable attorney’s fees.

               This Note shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to conflict of laws
provisions or rules.

               The Company and all endorsers and guarantors of this Note herein
waive presentment, demand, notice of nonpayment, protest and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

 

KENNEDY-WILSON, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Freeman Lyle

 

 

Title:

EVP - CFO

 

 

 

Attest:

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

William J. McMorrow

 

 

Title:

CEO

 

 